

116 S1081 RS: Land and Water Conservation Fund Permanent Funding Act
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 429116th CONGRESS2d SessionS. 1081IN THE SENATE OF THE UNITED STATESApril 9, 2019Mr. Manchin (for himself, Mr. Gardner, Ms. Cantwell, Mr. Burr, Mr. Bennet, Ms. Collins, Mr. Tester, Mr. Daines, Mr. Udall, Mr. Alexander, Mr. Heinrich, Mr. Graham, Mr. King, Mrs. Shaheen, Mr. Wyden, Ms. Stabenow, Mr. Warner, Ms. Smith, Ms. Hirono, Ms. Warren, Mr. Merkley, Mrs. Feinstein, Ms. Sinema, Ms. Klobuchar, Ms. Cortez Masto, Ms. Harris, Ms. Hassan, Mr. Van Hollen, Mr. Coons, Mr. Menendez, Mr. Casey, Ms. Rosen, Mr. Kaine, Mr. Booker, Mr. Blumenthal, Mr. Durbin, Ms. Baldwin, Mr. Sanders, Mr. Jones, Mr. Cardin, Mr. Markey, Mr. Leahy, Mr. Brown, Mr. Peters, Mrs. Gillibrand, Mr. Murphy, Ms. Duckworth, Mr. Schumer, Mr. Schatz, Mrs. Murray, Mr. Isakson, Mrs. Capito, Mr. Roberts, Mrs. Blackburn, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesFebruary 25, 2020Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo amend title 54, United States Code, to provide permanent, dedicated funding for the Land and Water Conservation Fund, and for other purposes.1.Short titleThis Act may be cited as the Land and Water Conservation Fund Permanent Funding Act.2.Permanent full funding of the Land and Water Conservation Fund(a)In generalSection 200303 of title 54, United States Code, is amended to read as follows:200303.Availability of funds(a)In generalFor fiscal year 2020 and each fiscal year thereafter, amounts deposited in the Fund under section 200302 shall be made available for expenditure, without further appropriation or fiscal year limitation, to carry out the purposes of the Fund (including accounts and programs made available from the Fund under the Consolidated and Further Continuing Appropriations Act, 2015 (Public Law 113–235; 128 Stat. 2130)).(b)Additional amountsAmounts made available under subsection (a) shall be in addition to amounts made available to the Fund under section 105 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) or otherwise appropriated from the Fund.(c)Allocation authority(1)Submission of cost estimatesThe President shall submit to Congress detailed account, program, and project allocations to be fundedof the full amount made available under subsection (a) as part of the annual budget submission of the President.(2)Alternate allocation(A)In generalAppropriations Acts may provide for alternate allocation of amounts made available under subsection (a), including allocations by account and programaccount, program, and project.(B)Allocation by president(i)No alternate allocationsIf Congress has not enacted legislation establishing alternate allocations by the date that is 120 days after the date on which the applicable fiscal year begins,on which the Act making appropriations for the Department of the Interior, Environment, and Related Agencies for the remainder of the applicable fiscal year is enacted into law, amounts made available under subsection (a) shall be allocated by the President.(ii)Insufficient alternate allocationIf Congress enacts legislation establishing alternate allocations for amounts made available under subsection (a) that are less than the full amount appropriated under that subsection, the difference between the amount appropriated and the alternate allocation shall be allocated by the President.(3)Recreational public accessAmounts expended from the Fund under this section shall be consistent with the requirements for recreational public access for hunting, fishing, recreational shooting, or other outdoor recreational purposes under section 200306(c).(4)Annual reportThe President shall submit to Congress an annual report that describes the final allocation by account, program, and project of amounts made available under subsection (a), including a description of the status of obligations and expenditures..(b)Conforming amendmentSection 200302(c) of title 54, United States Code, is amended by striking paragraph (3).(c)Clerical amendmentThe table of sections for chapter 2003 of title 54, United States Code, is amended by striking the item relating to section 200303 and inserting the following:200303. Availability of funds..February 25, 2020Reported with amendments